In my own order, I note my agreement and disagreement with the holdings on the propositions discussed in the main opinion. I shall first take up those propositions which, if found for plaintiffs, would dispose of the whole matter and make it unnecessary to go further into secondary defenses.
First: That the 1933 statute was never intended to apply to cars of the plaintiffs which are leased to railroad companies and operated by them. I agree with the conclusion of the main opinion that the statute made it the duty of the tax commission to assess the cars of plaintiffs if they attained a situs in this state for purposes of taxation and when operated in more than one county. And this is the case whether the cars are operated by the company which owns them or by a company which leases them or operates them under some other arrangement. *Page 443 
I concur in the interpretation made in the main opinion of the clause "operated as a unit in more than one county." It must be admitted that the matter was awkwardly phrased by the legislature but to give the clause any other meaning would play havoc with the real intent and purpose of the legislature as revealed by the act.
As to the next contention that in order that the plaintiffs' rolling stock attain a tax situs in Utah, the legislature and not the commission must prescribe a just formula for ascertaining the average number of plaintiffs' cars in Utah. I agree with the conclusion and the reasoning of Mr. Justice WADE in this regard.
In the case of State ex rel. Public Service Commission etal. v. Southern Pacific Co., et al., 95 Utah 84, 79 P.2d 25,43, in a concurring opinion, I concluded that Art. 13, Sec. 11, of our Constitution which gave the tax commission power and imposed on it the duty to assess mines and public utilities was not intended to preclude the legislature from providing a method or formula by which to ascertain value of public utilities stating that any formula provided by the legislature or the tax commission must be reasonably appropriate for finding the value in money. The formula would be reasonably appropriate so long as it did not
"exclude every element which in common practice, and by the common experience of mankind, is used to arrive at a judgment of money value or value in money."
I still believe that the constitution meant to reserve to the legislature the power to prescribe appropriate formulae for ascertaining the value of public utilities and, a fortiori, of other property which the constitution did not specifically make the tax commission the assessor. The main opinion in the Southern Pacific case distinctly recognized the power of the tax commission to take all steps including the prescription of methods and formulae for ascertaining value as well as the application of them in the total process of assessment of utilities. The concurring opinion simply attempted to reserve also to the legislature power to prescribe formula *Page 444 
for ascertaining valuation of utilities and held that the tax commission did not have sole power to prescribe the method or formula. But Art. 13, Sec. 11 of the Constitution, as amended on November 4, 1930, provided that the legislature could give the tax commission "powers of original assessment" of other property, a power which the legislature would have had even though not expressly mentioned in the constitutional amendment. I think when the legislature gave the tax commission the power to assess the property of car companies it carried with it the power to prescribe constitutional methods of ascertaining the value of migratory property which had a taxable situs in Utah. When the legislature gave the tax commission the power to assess originally property of car and transportation companies, such power carried with it the same authority to devise constitutional and appropriate methods of ascertaining the valuation of such property as did the powers given by the constitution to the tax commission in the case of utilities although, according to my thinking, the legislature if it desired could have prescribed the method or formula to be used.
From what I have said above, it is apparent that I concur in the holding that it does not take legislative action to determine average presence1 (a better term might be proportional presence) in Utah. *Page 445 
The remainder of the process of assessment might perhaps be to find an average value of these cars and simply multiply the number of the cars of each plaintiff's cars allocated to Utah as found by the above formula by such value. But, however that was done, as stated in the main opinion, it was evidently not timely objected to by the plaintiffs. Furthermore, I agree that the fact that all cars were assessed the same is no basis to conclude that the assessment was arbitrarily made because the uniform figure aimed at might be the value of the average car which, of course, would take into account the diverse ages, styles and value of individual cars.
To conclude on this phase of the case, I agree with the holding of the main opinion that there was statutory authority for the tax commission to assess the property of car and transportation companies after the 1933 revision of our code. (I shall later touch on the matter of whether this property was taxable for the years of 1931, 1932 and 1933); that it was unnecessary for the legislature to prescribe a regulation for ascertaining whether cars of such companies had a taxable situs in Utah or a formula for valuing such cars.
I agree that the plaintiff companies are not public utilities. But it is quite probable, as pointed out by the tax commission, that the 1931 legislature intended to include them within the term "public utilities" as that term was used in Chap. 53, Laws of 1931. The history of the legislation preceding 1931 and related statutes in reference to the taxation of the rolling stock of car companies reveals that the legislature at times used the term "public utilities" in a nontechnical sense, sometimes excluding from its scope properties which were undoubtedly public utilities and placing them in a group separate from other public utilities. In the Revision of 1933 (Section 80-5-3) it placed some unquestioned public utilities in the same classification as car companies. In fact the legislature seemed more concerned in 1931 in regrouping properties, whether technically utilities or not which were by the 1917 complied laws only assessable by the State Board *Page 446 
of Equalization if they were operated inter-county, so that some of that group regardless of whether they were operated inter-county would be assessed by the newly created tax commission. Others of the group were not to be assessed by the tax commission unless they were inter-county. Considering the 1931 statute as a whole and reading it in connection with related statutes and previous history of taxation of car companies, there is much to persuade one to the view that the 1931 legislature used the term "public utilities" in amending Sec. 5873 as a short way of extracting out of Sec. 5873, C.L.U. 1917 (which made
"all property and franchises owned by railroads, street railroads, car, telegraph and telephone, electric light, pipe line, power canal irrigating, and express companies operated in more than one county of this state"
assessable by the State Board of Equalization) certain of the items named therein, to wit:
"railroads, street railroads, car, telegraph and telephone, electric light, * * * and express companies"
to be assessable by the new tax commission regardless of whether or not they were operated inter-county and leaving pipe line, power, canal and irrigation companies to be assessable by the tax commission only when operated inter-county. I find, as does the tax commission, difficulty in ascribing any reason why the 1931 legislature, in the light of the practice for 55 years of having a central authority tax the property of car companies and in view of the recommendations made by the legislative appointed tax study committee, and by the governor in his message, and by the state's taxing officials, should single out the rolling stock of car companies and leave that to be taxed by the various local tax assessors. Hence I am inclined to disagree with the holding of the main opinion that Chap. 53 of Laws of 1931 did not impose on the tax commission the duty to assess the rolling stock of car companies during the period from March 24, *Page 447 
1931, to June 26, 1933. But if, as the main opinion holds, the eight year statute of limitations applying to judgments applies to the collection of taxes, I cannot see that we need be concerned with the above question. And this leads me to consider the matter of the Statutes of Limitations as applied to tax procedure.
I agree with the holding of the main opinion that a tax liability is a liability created by statute and hence any action to collect it, if any such exists, must be brought within three years of the attaching of the liability. I also agree that Sec. 104-2-47, U.C.A. 1943, does not apply to any but actions of a judicial or quasi-judicial nature; that is, actions in the courts or before quasi-judicial bodies such as the Industrial Commission where a tribunal has the duty to pronounce on evidence adduced or presented to it, that one party is liable or obligated to another. To denote a proceeding provided for by statute for the collection of taxes where no adjudication by a judicial or quasi-judicial body was involved as an "action" would be giving to that word as it has been judicially used a meaning at variance with the concepts implied both by our sections dealing with the limitation of actions and the jurisprudential concept with which it has become invested in the law over the centuries. Moreover, I think it might lead to grave consequences in our whole tax system. Many of the proceedings by tax officials for the assessment, levy and collection of taxes are so defective as not to give valid support to a tax deed, yet the tax liability of the owner may subsist from January of the taxable year. If such is the case, what would prevent the tax debtor from taking refuge in the three year statute (which up to a few years ago was only one year) by asserting that everything necessary to collect the liability must be done within the three years because any proceedings for the collection of the tax liability such as sale for delinquency, etc., is an "action." And since Sec. 104-2-31 provides that limitations run against an action for the benefit of the state, the state is barred because no "action" had been taken within the three year period — all of the tax procedure for collection *Page 448 
having been invalid and nugatory. Whether such argument is tenable or not, I do not think the procedure provided for collecting a tax from car companies by seizure and sale can by any stretch of the imagination be denominated an "action" as meant by the statutes pertaining to the limitations of actions.
But what about the eight year statute which pertains to the issuance of writs of execution on judgments — Sec. 104-37-1, U.C.A. 1943? I am quite sympathetic to the view of the plaintiffs that there should be some period after which the tax debtor could repose from fear of tax collections. Some of our taxing laws such as the sales tax act have such periods within which assessment or other tax proceeding must be had as a condition for the collection of the tax. But our tax statute providing for ad valorum taxes on real and personal property do not contain any general provision for bringing an action for the tax and thus obtaining a judicial judgment for it although there was at one time in our statutes provision for suit (Sections 6047, 6090-6092, Compiled Laws of Utah, 1917) and there is now provision for the court foreclosure on real estate under certain circumstances (Sections 80-10-41 to 46, U.C.A. 1943), and for suit to collect taxes on livestock in special circumstances (Section 80-5-27, U.C.A. 1943).
Section 80-10-1, U.C.A. 1943, provides that every tax shall have the effect of a judgment against the delinquent tax debtor. I presume this means every tax validly assessed and levied. But a statute which gives a validly assessed and levied tax the effect of a judicial judgment does not mean that the statute of limitations which applies to court judgments applies to such tax obligation. A statute which after a certain time bars the collection of a judgment of a judicial or perhaps of a quasi-judicial tribunal is not an "effect" of a judgment. A tax obligation which is given the effect of a judgment is not a judgment as that term is used. It cannot be sued on in another state. The effect of a judgment is that it is a final determination of amount and nature of the obligation imposed and that it is a lien against the *Page 449 
judgment debtor's real estate in the county where docketed. But the execution given by Section 104-37-1, U.C.A. 1943, is applicable only to judicial judgments and not to taxes which under Sec. 80-10-1 have
"the effect of a judgment against the person."
In order to follow the reasoning through, we should start with Sec. 80-10-1, U.C.A. 1943, reading in part:
"Every tax has the effect of a judgment * * * and every lien created by this title has the force and effect of an execution duly levied against all personal property of the delinquent * * *."
Applying this provision, the tax levied against the car company then has the effect of a judgment. One of the effects of a judgment is that it is a lien on the real estate of the judgment debtor in the county where docketed. But if there is no real estate there is no lien for these personal property taxes to attach and consequently since there is no lien for these taxes they have not the force and effect of an execution duly levied against the personal property of the delinquent. The execution is provided for in Sec. 80-10-29.
It is argued in the prevailing opinion that since this tax has the effect of a judgment, one of the effects which it has is enunciated in Sec. 104-37-1, U.C.A. 1943, which allows, for a period of eight years after date of entry of a judgment, a writ of execution to issue. I think that at this point the opinion falls into error. Sec. 104-37-1 pertains to judicial judgments and not taxes which have the effect of a judgment. In other words, the taxing authority may not sue out a writ of execution as one may in the case of a judicial judgment and hand it to the sheriff, have him levy under Sec. 104-37-1, give notice under Section 104-37-18 for not less than five nor more than ten days and then sell. There are not two types of execution on rolling stock provided — one under Sec. 80-10-29 and one under Chap. 37 of Title 104. The first is the only type of execution provided for. *Page 450 
I do not think a legislative pronouncement that a tax shall have the effect of a judgment means the same thing as saying that it shall be a judicial judgment which can only be obtained by starting a court action.
In order to obtain the type of execution provided for in Sec. 104-37-1, the matter on which judgment is obtained must go through judicial channels. According to the case of Crismon v.Reich, 2 Utah 111, cited in the prevailing opinion,
"when ample powers and means are afforded by statute for the collection of taxes without suit, and when there is no statute providing for suit to be brought for taxes, no action can be maintained therefor."
And since there is no statutory provision for obtaining a judgment for taxes in a case like this a judicial judgment cannot be had. Consequently, there is no way in which to obtain a judgment which would make the type of execution provided for in Chap. 37 of Title 104 applicable. Hence the eight years limitation which is part of Sec. 104-37-1 does not apply.
This does not mean that the tax commission is limited to a seizure and sale of the very cars assessed. Section 80-10-29 specifies that
"the provisions of law governing the seizure and sale by county treasurers of personal property for delinquent taxes shall apply to sales made by the state tax commission under this section * * *."
One of those provisions is Sec. 80-10-47 reading:
"The treasurer may collect the taxes deliquent on personal property, except when sufficient real estate is liable therefor, by seizure and sale of any personal property owned by the delinquent * * *."
The argument of the plaintiffs in regard to a statutory repose from collection of taxes should be addressed to the legislature.
I regret that I cannot concur in this part of the main opinion. But with the other parts of the opinion I concur, reserving from that concurrence agreement with the holding that the property of car companies was not assessable *Page 451 
by the tax commission during the period from March 24, 1931, to June 20, 1933. As to that matter, I have considerable doubt but a doubt which under the holding of the main opinion that tax obligations are, after eight years, barred from collection I need not resolve.
1 "Average presence" is somewhat annalogous to a bank's average daily deposits which it is free to loan to its customers subject to specified reserves. The "average" is the amount which, if left in the banks continuously every day over a period would, if multiplied by the days in the given period, equal the total of actual daily deposits left in the bank during that period. Where a certain number of cars of a car or transportation company come into Utah, although their home is elsewhere during a taxable year, each for a varying number of days, a formula which would reasonably substitute for those actual car days, the cars which would have to be here continuously during the taxable year in order to make the same total car days would then be treating the company as if it had allocated to Utah during the whole of the taxable year the number of cars resulting from the formula and Utah would be the taxable situs of that number of cars.